Case 1:20-cv-03887-NLH-KMW Document 12 Filed 09/23/20 Page 1 of 3 PageID: 172



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
OSCAR PRIOR RAMIREZ,           :
                               :
          Plaintiff,           :    Civ. No. 20-3887 (NLH) (KMW)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
SWSP CUSTODY OFFICERS,         :
et al.,                        :
                               :
          Defendants.          :
______________________________:

APPEARANCE:

Charles Harry Landesman
Law, Froelich & Landesman
360 Kearny Avenue
Kearny, NJ 07032

      Attorneys for Plaintiff

HILLMAN, District Judge

      WHEREAS, Plaintiff Oscar Prior Ramirez filed a civil rights

complaint pro se on April 8, 2020, see ECF No. 1; and

      WHEREAS, Plaintiff filed an amended complaint on July 9,

2020, see ECF No. 9; and

      WHEREAS, Plaintiff moved for the appointment of counsel,

ECF No. 10; and

      WHEREAS, Charles Harry Landesman, Esq. entered an

appearance on Plaintiff’s behalf on September 1, 2020, ECF No.

11; and
Case 1:20-cv-03887-NLH-KMW Document 12 Filed 09/23/20 Page 2 of 3 PageID: 173



      WHEREAS, Plaintiff’s motion to appoint counsel is now moot

as counsel has entered an appearance; and

      WHEREAS, the Court will instruct the Clerk to provide U.S.

Marshal Forms 285 to Plaintiff’s counsel.         Counsel shall

complete the forms and return the forms to the Clerk for service

by the U.S. Marshals,

      THEREFORE, IT IS on this       23rd       day of September, 2020

      ORDERED that Plaintiff’s motion to appoint counsel, ECF No.

10, is dismissed as moot; and it is finally

      ORDERED that the Clerk shall send Plaintiff’s counsel a

transmittal letter explaining the procedure for completing

Unites States Marshal (“Marshal”) 285 Forms (“USM-285 Forms”);

and it is further

      ORDERED that, once the Marshal receives the USM-285 Form(s)

from Plaintiff and the Marshal so alerts the Clerk, the Clerk

shall issue summons in connection with each USM-285 Form that

has been submitted by Plaintiff, and the Marshal shall serve

summons, the Amended Complaint and this Order to the address

specified on each USM-285 Form, with all costs of service

advanced by the United States.       Fed. R. Civ. P. 4(c)(3); and it

is further

      ORDERED that the U.S. Marshal may alternatively notify

Defendant(s) that an action has been commenced and request that




                                     2
Case 1:20-cv-03887-NLH-KMW Document 12 Filed 09/23/20 Page 3 of 3 PageID: 174



the defendant(s) waive personal service of a summons in

accordance with Fed. R. Civ. P. 4(d); and it is finally

      ORDERED that Defendant(s) shall file and serve a responsive

pleading within the time specified by Federal Rule of Civil

Procedure 12.




                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     3
